The evidence pointing toward the guilt of appellant was all of a circumstantial nature. We have read it and carefully considered it.
It would seem that no good purpose could be served by summarizing, setting out, or narrating the testimony.
As we said in the opinion in the case of Guilford v. State,20 Ala. App. 625, 104 So. 678, a case, by the way, where the incriminatory tendencies of the evidence were as strong as those exhibited by the bill of exceptions in the instant case, we repeat, as applicable here, to wit: "While it is possible under the evidence for the defendant to be guilty, yet we are of the opinion that the evidence falls short of meeting the degree of proof required in criminal cases; and the trial court erred in overruling defendant's motion for a new trial." And see, as illustrative of the reasons for our holding, the cases collected and cited in the excellent brief filed here on behalf of appellant.
The judgment is reversed, and the cause remanded.
Reversed and remanded.